 



Exhibit 10(q)
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 1st day
of May, 2006 by and between BARRIER SYSTEMS, INC., a California corporation,
with its principal place of business located at 180 River Road, Rio Vista,
California 94571 (the “Company”) and Owen Denman, an individual, residing at
9528 Crystal Bay Ln, Elk Grove, CA (the “Executive”), and, contingent upon the
closing of the transactions contemplated by the Merger Agreement (as defined
below) and as of the Closing Date (as defined in the Merger Agreement), shall
supersede all prior employment, consulting and compensation agreements or
arrangements, if any, between the Executive and the Company or any of its
affiliates (including, without limitation, that certain Memorandum, dated
February 17, 2004, from Chris Sanders to John Duckett and Executive regarding
incentive compensation).
WITNESSETH:
WHEREAS, Lindsay Manufacturing Co., a Delaware corporation (“Lindsay”), is in
the process of acquiring the stock of the Company pursuant to an Agreement and
Plan of Merger, of even date herewith (the “Merger Agreement”), by and among the
Company, Lindsay, Merger Sub (as defined in the Merger Agreement) and the
Shareholder Representative (as defined in the Merger Agreement);
WHEREAS, the Executive has been employed by the Company, and the Company and
Lindsay wish for Executive to serve as the President of the Company for the
period provided in this Agreement; and WHEREAS, in order to induce Lindsay to
enter into the Merger Agreement and in recognition of the consideration to be
received by the Executive in connection with the transactions contemplated
thereby, the Executive is willing to serve in such capacity in the employ of the
Company for such period upon the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter set forth, the Company and the Executive agree as
follows:
ARTICLE I
EMPLOYMENT AND DUTIES
     SECTION 1.1.
Position and Responsibilities. The Company hereby employs the Executive to
render full-time exclusive services (as defined in Section Error! Reference
source not found. hereof) to the Company during the Term (as hereinafter
defined) as the President of the Company, subject to the direction of the
President of Lindsay (the “President”), or such other person as the President or
the Board of Directors of Lindsay (the “Board”) may designate from time to time
(the President or such other person so designated, the “Supervisor”). In such
capacity and subject to such direction, the Executive shall (i) devote his full
professional time and attention, best efforts, energy and skills to the services
required of him as an employee of the Company, except for paid time off taken in
accordance with the Company’s policies and practices, and subject to the
Company’s policies pertaining to reasonable periods of absence due to sickness,
personal injury or other disability; (ii) use his best efforts to promote the
interests of the Company; (iii) comply with all applicable governmental laws,
rules and regulations and with all of the Company’s or Lindsay’s policies, rules
and/or regulations applicable to the employees of the Company, including,
without limitation, the Code of Conduct of Lindsay attached as Exhibit A hereto;
and (iv) discharge his responsibilities in a diligent and faithful manner,
consistent with sound business practices and in accordance with the Supervisor’s
directives.
     SECTION 1.2.
Acceptance. The Executive hereby accepts such employment and agrees to render
the services described above in the manner described above.
     SECTION 1.3.
Exclusive Service. It is understood and agreed that the Executive may not engage
in other business activities during the Term, whether or not for profit or other
pecuniary advantage; provided, however, that the Executive may make financial
investments which do not involve his active participation and may engage in
other activities such as

78



--------------------------------------------------------------------------------



 



participation in charitable, educational, religious, civic and similar type
organizations and similar types of activities and, with the consent of the
President, may serve as an outside director on the board of directors of other
corporations which are not affiliates or competitors of the Company or Lindsay
or any of their affiliates, all to the extent that such activities do not hinder
or interfere with the performance of his duties under this Agreement or conflict
with the policies of the Company and Lindsay concerning conflicts of interest or
with the businesses of Lindsay, the Company or any of their affiliates in any
material way.
ARTICLE II
TERM
     SECTION 2.1.
Term. Contingent upon the closing of the transactions contemplated by the Merger
Agreement, and beginning on the Closing Date (as defined in the Merger
Agreement), the Executive will be employed by the Company for a period of three
years, unless his employment is terminated at an earlier date in accordance with
ARTICLE IV (the “Term”). Those obligations which by their terms survive the
termination of this Agreement shall not be extinguished by the expiration of the
Term or the termination of this Agreement.
ARTICLE III
COMPENSATION
     SECTION 3.1.
Basic Salary. The Company shall pay the Executive salary for the services to be
rendered by him during the Term at the rate of $210,000 per annum, subject to
increase on an annual basis in the discretion of the President or the Board (the
“Salary”). The Salary shall be payable in periodic installments in accordance
with the Company’s regular payroll practices as in effect from time to time.
     SECTION 3.2.
Bonus; Equity Incentives. In addition to the Salary:
          (a) The Executive shall be eligible to receive an annual bonus (the
“Bonus”), in the discretion of the Board, based on the performance of the
Company relative to financial objectives, and the performance of the Executive
relative to personal objectives, in each case as such objectives are set forth
in the Company’s annual management incentive plan; provided that, for purposes
of the Executive’s bonus for the fiscal year of the Company ending August 31,
2006, such objectives are set forth on Exhibit B hereto. The Executive’s target
bonus shall be 35% of the Salary, subject to change in the discretion of the
Board.
          (b) The Executive shall be eligible to receive annual stock options to
purchase Lindsay stock and/or restricted stock units, in either case in the
discretion of the Board or the committee of the Board administering the relevant
plan.
     SECTION 3.3.
Pro-ration and Payment of Taxes. All required employment taxes, withholding and
deductions shall be deducted from the Salary and the Bonus. If the Executive
does not work any full year or this Agreement has been terminated before the end
of any year, the Salary shall be pro-rated for the period actually worked.
     SECTION 3.4.
Benefits. The Executive shall be eligible to participate in and receive the
benefits under any deferred compensation plan, health, life, accident and
disability insurance plans or programs and any other employee benefit or fringe
benefit plans or arrangements that the Company makes available generally to
other senior executives of the Company, pursuant to the provisions of such plans
or arrangements as in effect from time to time.

79



--------------------------------------------------------------------------------



 



     SECTION 3.5.
Vacations. The Executive will be entitled to vacation and sick days in
accordance with the policies of the Company for its employees generally, as in
effect from time to time. Vacation must be taken by the Executive at such time
or times as reasonable approved by the President.
     SECTION 3.6.
Expenses. The Company shall pay or reimburse the Executive for all reasonable,
ordinary and necessary business expenses incurred or paid by the Executive
during the Term in the performance of the Executive’s services under this
Agreement in accordance with the applicable policies and procedures of the
Company as in effect from time to time, upon the presentation of proper expense
statements or such other supporting documentation as the Company may reasonably
require.
ARTICLE IV
TERMINATION OF EMPLOYMENT
     SECTION 4.1.
General. The Executive’s employment may be terminated by the Company during the
Term as provided in this Error! Reference source not found.. Upon termination of
employment, the Term shall end and the Executive shall be paid the pro-rated
portion of the Salary accrued but unpaid to the date of his termination. The
Executive’s rights under the Company’s employee benefit plans shall be
determined under the provisions of such plans and/or applicable law and any
payments due under such plans shall be distributed pursuant to the provisions
thereof.
     SECTION 4.2.
Death or Disability. The Executive’s employment hereunder shall terminate
automatically as of the date of his death, and the Company may at any time at
its option, exercised by notice to the Executive, terminate his employment for
“disability” (as hereinafter defined). In the event of termination for death or
disability, the Company, subject to the provisions of Section Error! Reference
source not found., shall have no further obligations or liabilities to the
Executive hereunder. For purposes of this Agreement, the term “disability” means
any physical or mental illness, disability or incapacity which, in the good
faith determination of the Board, prevents the Executive from performing the
essential functions of his position hereunder for a period of not less than
ninety consecutive days (or for shorter periods totaling not less than one
hundred and twenty days) during any period of twelve consecutive months.
     SECTION 4.3.
Cause. The Company may, at any time, at its option, exercised by notice to the
Executive, terminate his employment for cause when cause exists. In the event of
termination for cause, the Company, subject to the provisions of Section Error!
Reference source not found., shall have no further obligations or liabilities to
the Executive hereunder. For purposes of this agreement, the term “cause” means
(i) any conviction of the Executive for a felony or misdemeanor (other than for
minor motor vehicle offenses or other minor offenses); (ii) any material breach
by the Executive of this Agreement or the willful failure of the Executive to
comply with any lawful directive of the Supervisor, the President or the Board
or any lawful policy of Lindsay or the Company; or (iii) dishonesty or gross
negligence by the Executive in the performance of his duties hereunder.
     SECTION 4.4.
Other Than For Cause. The Company may, at any time, at its option, terminate the
employment of the Executive other than for cause, death or disability, in which
event the Company shall continue to pay the Executive his Salary, at the rate in
effect on the date of his termination, for a period of one year (or, if shorter,
the remainder of the Term), in the manner specified in Section 3.1, subject to
execution of the release referred to in Section 4.6 below and the expiration of
all revocation periods under applicable law with respect to such release (and
subject to continued compliance by the executive with ARTICLE V).

80



--------------------------------------------------------------------------------



 



     SECTION 4.5.
Extension. Any extension of the Term must be agreed upon in writing by both
parties hereto.
     SECTION 4.6.
Satisfaction of Liabilities. No amounts shall be payable by the Company to the
Executive under this Error! Reference source not found. until the Executive
executes a general release in a form reasonably acceptable to the Company. Upon
the delivery of such executed general release to the Company and subject to the
Company’s compliance with Section 4.4, the Company shall have no further
liability of any kind or nature whatsoever to the Executive relating to this
Agreement under law or this Agreement.
     SECTION 4.7.
Assistance to Company. The Executive agrees that in the event any administrative
or legal proceeding is instituted against Lindsay, the Company or any of its
affiliates in connection with any action taken while the Executive was in the
Company’s employ, the Executive will assist and cooperate in defense of such
action or proceeding.
ARTICLE V
COVENANTS AND REPRESENTATIONS
     SECTION 5.1.
Non-Competition. In view of the fact that the Company is engaged in a
specialized business, and to induce Lindsay to enter into the Merger Agreement,
and in recognition of the consideration to be received by the Executive in
connection with this transaction, the Executive agrees that, during the Term
(or, in the event the Executive’s employment is terminated pursuant to
Section 4.3 or 4.4, the Restricted Period), he will not, within the continental
limits of the United States, (i) directly or indirectly engage in the business
of manufacturing, leasing or selling highway safety barriers or crash cushions
or conducting crash tests, either for himself or for any person, employer,
business or other entity or (ii) become interested in any such business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, employee, trustee, consultant or in any other
relationship or capacity; provided, however, that nothing contained herein shall
be deemed to prohibit the Executive from acquiring solely as an investment up to
two percent of the issued and outstanding shares of capital stock of any public
corporation engaged in manufacturing, leasing or selling highway safety barriers
or crash cushions or crash testing. The “Restricted Period” means: (i) in the
event that the Executive’s employment is terminated other than for cause, death
or disability pursuant to Section 4.4, the period starting on the Closing Date
and continuing until (A) such time as the Executive is no longer eligible to
receive the Salary pursuant to Section 4.4 or (B) two years following the
Closing, whichever is later; and (ii) in the event that the Executive’s
employment is terminated for cause pursuant to Section 4.3, the period starting
on the Closing Date and continuing two years following the date of such
termination.
     SECTION 5.2.
Non-Solicitation. During the Term and for a period of two years thereafter, the
Executive and any entity controlled by him or by which he is employed shall not
(i) solicit, interfere with, hire, offer to hire or induce any person who is or
was an officer or employee of Lindsay, the Company or any of their affiliates to
discontinue his relationship with Lindsay, the Company or any such affiliate or
to accept employment by or enter into a business relationship with any other
entity or person or (ii) solicit, interfere with, induce or entice away any
customer, vendor, supplier or agent of Lindsay, the Company or any of their
affiliates or in any manner persuade or attempt to persuade any such person or
entity to discontinue his relationship with Lindsay, the Company or any such
affiliate.
     SECTION 5.3.
Confidential Information. The Executive agrees to keep secret and retain in the
strictest confidence all confidential matters which relate to Lindsay, the
Company or any of their affiliates, including without limitation, customer
lists, trade secrets, pricing policies and other business affairs of Lindsay,
the Company or any of their affiliates learned by him heretofore or during the
Term, and not to disclose any such confidential matter to anyone outside the
Company, whether during or after his period of service with the Company, except
in the course of performing his duties hereunder. Upon request by the Company,
the Executive agrees to deliver promptly to the Company upon

81



--------------------------------------------------------------------------------



 



termination of his services for the Company, or at any time thereafter as the
Company may request, all memoranda, notes, records, reports, manuals, drawings,
designs, computer files in any media and other documents (and all copies)
relating to the business of Lindsay, the Company or any of their affiliates
which he may possess or have under his control.
     SECTION 5.4.
Inventions. The Executive agrees that all processes, technologies and
inventions, including new contributions, improvements, formats, formulas,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries which are related in any manner to
the business (commercial or experimental) of the Company or any of the Company’s
affiliates, whether or not capable of being patented, copyrighted or trademarked
shall belong to the Company and the Company shall be the sole owner of all the
products and proceeds of the Executive’s services, including intellectual or
literary property in any form. The Executive shall further (i) promptly disclose
such new developments to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such new developments
for the United States and foreign countries; (iii) sign all papers necessary to
carry out the foregoing; and (iv) give a reasonable amount of testimony in
support of his inventor-ship.
     SECTION 5.5.
Enforcement. If the Executive commits a material breach of any of the provisions
of this Error! Reference source not found., the Executive shall forfeit all
rights to receive any amounts of any nature whatsoever from the Company under
this Agreement or otherwise and Lindsay and the Company will be entitled to the
following remedies: (i) damages from the Executive; (ii) to seek injunctive or
other equitable relief to restrain any breach or threatened breach or otherwise
to specifically enforce the provisions of this Error! Reference source not
found., it being agreed that money damages alone would be inadequate to
compensate Lindsay or the Company and would be an inadequate remedy for such
breach; or (iii) any other rights and remedies Lindsay and the Company may have
pursuant to applicable laws.
     SECTION 5.6.
Representation. The Executive represents and warrants to the Company that he has
full power to enter into this Agreement and perform his duties hereunder and
that his execution and delivery of this Agreement and his performance of his
duties hereunder shall not result in a breach of or constitute a default under
any agreement or understanding, oral or written, to which he is a party or by
which he may be bound.
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1.
Voluntary Nature. The Executive represents, warrants and acknowledges that he is
voluntarily agreeing to the provision of this Agreement. The Executive has been
urged to, and hereby represents, warrants and acknowledges that he has had the
opportunity to, obtain the advice of his own attorney unrelated to the Company,
Lindsay or any of their affiliates prior to executing and delivering this
Agreement.
     SECTION 6.2.
Notice. Any notice required or permitted to be given under this Agreement shall
be sufficient if it is in writing and is delivered in person or sent certified
mail, return receipt to (i) his residence in the case of the Executive, or (ii)
the President at Lindsay’s home office, located at 2707 N. 108th St., Suite
#102, Omaha, Nebraska 68164, in the case of the Company. Notice shall be deemed
effective upon receipt if made by personal delivery or upon deposit in the
United States mail.

82



--------------------------------------------------------------------------------



 



     SECTION 6.3.
Non-Assignability. Neither of the parties hereto shall have the right to assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other party; provided, however, that the Company may assign this
Agreement without the prior written consent of the Executive to any purchaser of
the Company or Lindsay or of all or substantially all of the Company’s or
Lindsay’s assets, or to the surviving entity upon any merger or consolidation of
the Company or Lindsay with or into another entity.
     SECTION 6.4.
Applicable Law. This Agreement and the relationship of the parties in connection
with the subject matter of this Agreement shall be construed and enforced
according to the laws of the state of California without giving effect to the
conflict of law rules thereof.
     SECTION 6.5.
Effect of Prior Agreements. This Agreement contains the full and complete
agreement of the parties relating to the employment of the Executive hereunder
and supersedes all prior agreements, arrangements or understandings, whether
written or oral, relating thereto with the Company or any of its affiliates.
This Agreement may not be amended, modified or supplemented and no provision or
requirement may be waived except by written instrument signed by the party to be
charged.
     SECTION 6.6.
Severability. Wherever possible, each provision of this Agreement will be
interpreted in a manner to be effective and valid, but if any provision is held
invalid or unenforceable by any court of competent jurisdiction, then such
provision will be ineffective only to the extent of such invalidity or
unenforceability, without invalidating or affecting in any manner the remainder
of such provision or the other provisions of this Agreement. If any provisions
of Section Error! Reference source not found. or Error! Reference source not
found. are held to be unreasonable, arbitrary, invalid or unenforceable, such
provisions will be considered divisible with respect to scope, time and
geographic area, and in such lesser scope, time and geographic area, will be
effective, binding and enforceable against the Executive to the greatest extent
permissible.
     SECTION 6.7.
Absence of Waiver. The failure to enforce at any time any of the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce each and every provision in
accordance with the terms of this Agreement.
     SECTION 6.8.
Arbitration. Any dispute, disagreement or other question arising under this
Agreement or the interpretation thereof shall be settled by final and binding
arbitration before a single arbitrator under the arbitration provisions of the
Employment Dispute Resolution Rules of the American Arbitration Association,
then in effect, and judgment upon the award may be entered in any court having
jurisdiction thereof.
     SECTION 6.9.
Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute one and the same instrument.
[Remainder of Page Left Blank Intentionally]

83



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this agreement as of
the date first above written.

          Company:  BARRIER SYSTEMS, INC.
      By:   /s/ Chris Sanders         Name:   Chris Sanders        Title:  
Chief Operating Officer     

                Executive:  /s/ Owen Denman       Owen Denman           

Acknowledged as of the 27th day of
April, 2006 by:
LINDSAY MANUFACTURING CO.

         
By:
  /s/ Richard W. Parod
 
   
 
  Name: Richard W. Parod    
 
  Title: Chief Executive Officer    

84